                             Case 19-15172-abl         Doc 89     Entered 12/11/19 11:45:46        Page 1 of 2


                      1     GARMAN TURNER GORDON LLP
                            WILLIAM M. NOALL
                      2     Nevada Bar No. 3549
                            E-mail: wnoall@gtg.legal
                      3
                            GABRIELLE A. HAMM
                      4     Nevada Bar No. 11588
                            E-mail: ghamm@gtg.legal
                      5     650 White Drive, Suite 100
                            Las Vegas, Nevada 89119
                      6     Telephone (725) 777-3000
                            Facsimile (725) 777-3112
                      7
                            Attorneys for Debtor
                      8
                                                       UNITED STATES BANKRUPTCY COURT
                      9
                                                            FOR THE DISTRICT OF NEVADA
                    10
                            In re:                                             Case No.: BK-19-15172-ABL
                    11                                                         Chapter 11
                            NATIONAL MERCHANDISING SERVICES,
                    12      LLC                                                Jointly administered with:

                    13               Affects this Debtor.                      Edward Steven Burdekin,
                                                                                  Case No. BK-19-15175-ABL; and
                    14                                                         National Store Retail Services, LLC,
                                     Affects all Debtors.                           Case No. BK-19-15174-ABL
                    15

                    16
                                     Affects Edward Steven Burdekin.           Date: N/A
                    17                                                         Time: N/A
                                     Affects National Store Retail Services,   Place: 300 Las Vegas Blvd.
                    18
                                     LLC.                                             Las Vegas, NV
                    19                                                                Courtroom 1

                    20        STIPULATION TO EXTEND TIME TO ASSUME OR REJECT NONRESIDENTIAL
                                                  REAL PROPERTY LEASE
                    21
                                     IT IS HEREBY STIPULATED and AGREED, by and between National Merchandising
                    22
                            Services, LLC (“NMS”), by and through their counsel, the law firm of Garman Turner Gordon
                    23
                            LLP, and Edward Steven Burdekin (“Burdekin”) and National Store Retail Services, LLC
                    24
                            (“NSRS,” and together with NMS, the “Parties”), by and through their counsel as follows:
                    25
                                     WHEREAS, NMS is the lessee under a non-residential property lease (the “Lease”), by
                    26
                            which NMS/NSRS leases the real property located at 350 Stonewall Avenue West, Fayetteville,
                    27
                            GA 30214.
                    28
Garman Turner Gordon
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
                             Case 19-15172-abl        Doc 89     Entered 12/11/19 11:45:46         Page 2 of 2


                      1              WHEREAS, on August 10 and 11, 2019, NMS and NSRS filed their respective voluntary

                      2     petitions for relief under chapter 11 of the Bankruptcy Code, thereby commencing the bankruptcy

                      3     cases (the “Chapter 11 Cases”).

                      4              WHEREAS, pursuant to 11 U.S.C. § 365, the deadline for NMS and NSRS to assume or

                      5     reject the Lease in the Chapter 11 Cases is December 9, 2019 (“Assumption Deadline”).

                      6              WHEREAS, the Parties have met and conferred and agree to extend the Assumption

                      7     Deadline.

                      8              NOW, THEREFORE, the Parties stipulate and agree that the Assumption Deadline is

                      9     extended to the sooner to occur of confirmation of a plan of reorganization in the Chapter 11 Cases

                    10      or March 9, 2020.

                    11               Dated this 9th day of December, 2019.

                    12       GARMAN TURNER GORDON LLP                     WIGGAM & GEER

                    13
                             By: /s/ William M. Noall                     By: /s/ Will B. Greer
                    14          WILLIAM M. NOALL, ESQ.                       WILL B. GREER, ESQ. (PRO HAC VICE)
                                GABRIELLE A. HAMM, ESQ.                      50 Hunt Plaza, SE, Suite 1245
                    15          650 White Drive, Suite 100                   Atlanta, Georgia 30303
                                Las Vegas, Nevada 89119
                    16                                                    and
                                 Attorneys for Debtor National
                    17           Merchandising Services, LLC              ANDERSEN LAW FIRM, LTD.
                                                                            RYAN ANDERSEN, ESQ.
                    18                                                      101 Convention Center Drive, Ste. 600
                                                                            Las Vegas, Nevada 89101
                    19
                                                                                 Attorneys for Edward Burdekin and
                    20                                                           National Store Retail Services, LLC

                    21

                    22

                    23

                    24

                    25

                    26
                    27
                            4814-4906-5134, v. 2
                    28
Garman Turner Gordon
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
                                                                             2
